FILED
                              NOT FOR PUBLICATION                             SEP 28 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SARABJIT SINGH,                                   No. 07-73293

               Petitioner,                        Agency No. A096-165-814

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Sarabjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS,

257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on inconsistencies regarding when Singh and his mother were arrested and

released from detention, and the circumstances surrounding Singh’s alleged

medical treatment, and these inconsistencies go to the heart of Singh’s claim. See

Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004). In the absence of credible

testimony, Singh’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Singh’s CAT claim is based on the testimony the IJ found not

credible, and he points to no other evidence to show it is more likely than not he

would be tortured if returned to India, his CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                     07-73293